 In the MatterOf JERSEYPACKAGE COMPANYandDISTRICT50,UNITEDMINE WORKERS OF AMERICACase No. 41-R-1,540.-Decided November 09, 1944McAllister ce McAllister,byMr. Albert R. McAllister, Sr.,of Bridge-ton, N. J., for the Company.Mr. Daniel Marshall,of Philadelphia, Pa., for District 50.Mr. Albert K. I'lone,of Camden, N. J., andMr. James Jackson,ofVineland, N. J., for the Teamsters.Mr. Louis Cokin,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by District 50, United Mine Workers ofAmerica, herein called District 50, alleging that a question affectingcommerce had arisen concerning the representation of employees ofJersey Package Company, Bridgeton, New Jersey, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Eugene M. Purver, Trial Ex-aminer.Said hearing was held at Bridgeton, New Jersey, on Octo-ber 30, 1944.At the commencement of the hearing, the Trial Examinergranted a motion of International Brothenccod of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Local 676, A. F. of L.,herein called the Teamsters, to intervene.The Company, District 50,and the Teamsters appeared at and participated in the hearing and allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulinbs made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYJersey Package Company is a New,Jersey corporation with its prin-cipal office at Bridgeton, New Jersey. It operates three plants, one59 N. L. R B., No. 126.637 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDat Bridgeton, one at Millville, and one at Vineland, New Jersey, whereit is engaged in the manufacture of veneer wood fruit and producebaskets.During 1943, the Company purchased raw materials valuedin excess of $300,000, approximately 90 percent of which was shippedto it from points outside the State of New Jersey.During the same.period, the Company sold products valued in excess of $300,000, about50 percent of which was shipped to points outside the State of NewJersey.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. TIIE ORGANIZATIONS INVOLVEDDistrict 50, United Mine Workers of America, is a labor organiza-tion admitting to membership employees of the Company.International Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers ofAmerica,Local 676,isa labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE ALLEGED APPROPRIATE UNITDistrict 50 urges a unit of all production and maintenance employeesat the Bridgeton plant of the Company. The Teamsters contendsthat the production and maintenance employees at the Bridgeton,Vineland, and Millville plants of the Company constitute a singleappropriate bargaining unit.The Company takes no position withrespect to the appropriate unit or units.There are approximately 80 employees in the unit urged by District50 and 350 employees in the unit urged by the Teamsters. The 3plants of the Company are located within a radius of 12 miles andare under the supervision of a single general manager:Applicationsfor employment are the same for all 3 plants and are cleared throughthe central management.The purchase of all machinery, and pro-duction and plant changes are all made through the general manager.All purchases of materials for the 3 plants are handled at Bridgeton,and allocations of orders to the 3 plants are made at Bridgeton. Thework performed in the 3 plants is basically the same, and all plantsutilize the same classifications of workers.There is interchange ofemployees among the 3 plants and wages, hours, and working condi-tions are practically the same throughout.There is also a slightamount of interchange of materials among the 3 plants. The Team-sters began organizing the employees of the Company about 3 monthsprior to the date of the hearing and is presently engaged in organizingemployees at all 3 plants and has succeeded in receiving authorization JERSEY PACKAGE COMPANY639'cards from employees in all the plants.Under the circumstances, webelieve that the unit urged by District 50 is inappropriate for the pur-poses of collective bargaining, and we so find.IV.THE QUESTION CONCERNING REPRESENTATIONSince the bargaining unit sought to be established by the petitionis inappropriate, as stated in Section III, above, we find that noquestion has been raised concerning the representation of employeesof the Company in an appropriate bargaining unit.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives filed by District 50, United Mine Work-ers of America, be, and it hereby is, dismissed.618683-45-vol. 59-42